In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-379 CV

____________________


DAVE DALAL SMITH, Appellant


V.


LISA SUZETTE SMITH, Appellee




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-194,443




MEMORANDUM OPINION 
 This is an interlocutory appeal in a pending suit for divorce.  The notice of appeal
filed by Dave Dalal Smith recites that he is appealing an order denying his "request for
injunctive relief."  This order denied appellant's "Motion for Protective Order."  The motion
alleges a conflict of interest disqualifies counsel for the appellee, Lisa Suzette Smith, from
acting as counsel in the divorce, and requests an order protecting the appellant from giving
his deposition until the trial court resolves the conflict of interest issue.  The trial court
denied the motion and it is from that order that the appellant pursues an appeal.  The order
neither grants nor refuses a temporary injunction, and is not appealable.  See Tex. Civ. Prac.
& Rem. Code Ann. § 51.014(a)(4) (Vernon Supp. 2006); see also Tex. Fam. Code Ann. §§
6.502, 6.507 (Vernon 2006). (1)  Generally, only final judgments are appealable.  See Tex. Civ.
Prac. & Rem. Code Ann. § 51.012 (Vernon 1997); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).  The appellant has not identified the statute or rule that authorizes an
accelerated appeal in this case.  See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014
(Vernon Supp. 2006).  The appeal is dismissed for lack of jurisdiction without reference to
the merits.  
	APPEAL DISMISSED.
								___________________________
								         CHARLES KREGER
										Justice

Submitted on November 28, 2006
Opinion Delivered December 7, 2006
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. The granting or denial of a motion to disqualify is reviewable by mandamus.  See
National Med. Enters., Inc. v. Godbey, 924 S.W.2d 123, 133 (Tex. 1996).